Examiner's Statement of Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance:
The prior arts of record do not teach or fairly suggest, alone or in combination, the specific limitations of a MEMS accelerometer comprising a substrate, which defines a substrate plane; at least two out-of-plane proof masses such that  both out-of-plane proof masses are configured to rotate out of parallel to the substrate plane and move parallel to the substrate plane wherein a combined center of mass of the at least two out-of-plane proof masses is at a center of the accelerometer; at least one in-plane structure configured move parallel to the substrate plane such that the at least two out-of-plane proof masses are rotatably connected to the at least one in-plane structure such that movement of the at least two out-of-plane proof masses parallel to the substrate plane causes movement of the at least one in-plane structure parallel to the substrate plane; first sense circuitry configured to sense movement of the at least two out-of-plane proof masses parallel to the substrate plane; second sense circuitry configured to sense rotation of the at least two out-of-plane proof masses out of parallel to the substrate plane; the at least two out-of-plane proof masses are located towards an exterior of the MEMS accelerometer relative to the at least one in-plane structure; the at least two out-of-plane proof masses comprise two C-shaped seesaw proof masses which extend around the exterior of the at least one in-plane structure such that the two C-shaped seesaw proof masses are configured as mirror-images and the two C-shaped seesaw proof masses are configured to rotate in opposite direction in response to an external acceleration in an out-of-plane axis; the at least one in-plane structure is anchored to the substrate via springs at one or more anchor points, wherein the springs allow movement of the at least one in-plane structure parallel to the substrate plane and resist movement of the at least one in-plane structure out of the substrate plane.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 


866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/HELEN C KWOK/Primary Examiner, Art Unit 2861